Title: Enclosure: James L. Henderson Deed to Craven Peyton, 18 September
From: Henderson, James L.
To: Peyton, Craven


            Know all Men by these presents that I James L. Henderson of the state of Kentucky have this day bargained & sold Unto Craven Peyton all the right title & interest of the within named legatees of Bennett Henderson Decd. Viz. Bennett Hill Henderson, Eliza, Frances, Lucy, & Nancy Henderson, to all their Lands in the County of Albemarle in the State of Virginia And its appurtenances there to except a Mill Ware House & Store House in Milton for which Lands I have receaved full payment the Receipt of which I do hereby acknowledge & do bind my self my Heirs Executors & administrators in the sum of Five Thousand Pounds Lawfull Money that the above Named Bennett H., Eliza Frances Lucy And Nancy shall make a good & sufficient right title to the above mentioned Lands & appurtenances immediately aftar Marriage Or becomeing of Lawfull age to him the said Craven Or his Heirs. Or assigns, given under my hand & Seale this
            Eighteenth day of September 1802
            
              James L Henderson
              
            
            
              Test. £650.0.0
              Ch Henderson
              G Tennill
              Jas. Barlow
              
            
           